                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

TERRY LEROY WASHINGTON, JR.,

         Plaintiff,

v.                                                        Case No. 6:19-cv-1388-Orl-37LRH

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Defendant.
_____________________________________

                                           ORDER

         Plaintiff, proceeding pro se, sued Defendant, his former employer, in state court on

May 8, 2019 by submitting a cover sheet and various documents alleging discrimination

against Defendant. (Doc. 1-1, pp. 1–29.) Defendant removed the action to this Court,

reading Plaintiff’s filings as alleging claims brought under federal civil rights law. 1 (Doc.

1, ¶ 3.) On August 1, 2019, Defendant moved to dismiss Plaintiff’s “Complaint” for failing

to meet pleading requirements, failing to exhaust administrative remedies, and failing to

state a claim. (Doc. 4 (“Motion”).) Defendant served Plaintiff with the Motion on August

5, 2019. (Doc. 5.)

         Plaintiff has not responded to the Motion, although his deadline was Thursday,

August 22, 2019 based on the date of service. See Local Rule 3.01(b) (requiring that a party




     1  Specifically, Plaintiffs’ filings include an Equal Employment Opportunity
Commission charge and filing, so it appears the Court would have federal-question
jurisdiction over these Title VII claims. (Doc. 1-1, pp. 1–29
                                             -1-
opposing a motion file a response within fourteen days after receiving service of the

motion); see also Fed. R. Civ. P. 6(d) (allotting an additional three days when service of a

motion is made by mail). Thus, the Motion is due to be granted as unopposed, but the

Court will permit Plaintiff to file an amended pleading. Before doing so, Plaintiff is

encouraged to consult the resources available to pro se litigants on the Court’s website. 2

Plaintiff should also take advantage of the in-person legal information program, which is

provided free of charge and administered every Tuesday from 11:00 a.m. to 12:30 p.m. at

the George C. Young U.S. Courthouse, 401 W. Central Blvd., Orlando, Florida 32801.3

Contact information is located on the Court’s website, http://www.flmd.uscourts.gov/.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1.     Defendant’s Motion to Dismiss for Failing to Meet Pleading Requirements,

                Failing to Exhaust Administrative Remedies, and Failing to State a Claim

                (Doc. 4) is GRANTED.

         2.     The Complaint (Doc. 1-1) is DISMISSED WITHOUT PREJUDICE.

         3.     On or before Monday, September 9, 2019, Plaintiff may file an amended

                complaint. Failure to timely file will result in closing this case without

                further notice.

         DONE AND ORDERED in Chambers in Orlando, Florida, on August 23, 2019.




     2   http://www.flmd.uscourts.gov/litigants-without-lawyers.
      3 http://www.flmd.uscourts.gov/legal-information-program.

                                                -2-
Copies to:
Counsel of Record
Pro se party




                    -3-
